Case 9:20-cv-00099-TH-ZJH Document 11 Filed 07/23/21 Page 1 of 2 PageID #: 71



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

JOHN MARK WILSON                                   §

VS.                                                §                 CIVIL ACTION NO. 9:20cv99

DIRECTOR, TDCJ-CID                                 §

                ORDER OVERRULING OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner John Mark Wilson, proceeding pro se, brought this petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges a prison disciplinary conviction.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge. The Magistrate Judge has submitted a Report and Recommendation of United States

Magistrate Judge recommending the petition be denied.

       The court has received the Report and Recommendation of United States, along with the

record and pleadings. Petitioner filed objections to the Report and Recommendation.

       The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

petitioner’s objections lack merit. As petitioner is not eligible for release on mandatory supervision,

the punishment he received as a result of his disciplinary conviction did not entitle him to due
process of law in connection with the disciplinary proceeding. Malchi v. Thaler, 211 F.3d 953, 958

(5th Cir. 2000); Washington v. Davis, 792 F. App’x 331, 333 (5th Cir. 2020). Nor does he have a

protected liberty interest in not being demoted to a classification where he will earn fewer days of

good conduct time credits. Luken v. Scott, 71 F.3d 192, 193 (5th Cir. 1995); Carter v. Brown,

772 F. App’x 67, 68 (5th Cir. 2019).

                                               ORDER

       Accordingly, petitioner’s objections are OVERRULED.                The findings of fact and

conclusions of law of the Magistrate Judge are correct and the report of the Magistrate Judge is
Case 9:20-cv-00099-TH-ZJH Document 11 Filed 07/23/21 Page 2 of 2 PageID #: 72



ADOPTED as the opinion of the court. A final judgment shall be entered in accordance with the

recommendation of the Magistrate Judge.

       In addition, the court is of the opinion that the petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying federal habeas relief may not proceed unless a

judge issues a certificate of appealability. See U.S.C. § 2253. The standard that must be met in

order to receive a certificate of appealability requires the petitioner to make a substantial showing

of the denial of a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000);

Elizalde v. Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner

is not requited to demonstrate that he would prevail on the merits. Rather, he need only demonstrate

that the issues are subject to debate among jurists of reason, that a court could resolve the issues in

a different manner, or that the questions presented in the petition are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84. If the petition was dismissed on procedural grounds,

the petitioner must show that jurists of reason would find it debatable: (1) whether the petition raises

a valid claim of the denial of a constitutional right, and (2) whether the district court was correct in

its procedural ruling. Slack, 529 U.S. at 484; Elizalde, 362 F.3d at 328. Any doubt regarding

whether to grant a certificate of appealability should be resolved in favor of the petitioner, and the

severity of the penalty may be considered in making this determination. See Miller v. Johnson, 200

F.3d 274, 280-81 (5th Cir. 2000).

       In this case, the petitioner has not shown that the issues raised in his petition are subject to

debate among jurists of reason. The factual and legal questions raised by petitioner have been

consistently resolved adversely to his position and the questions presented are not worthy of

encouragement to proceed further. As a result, a certificate of appealability shall not issue.

       SIGNED this the 23 day of July, 2021.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge
